The claimant was employed as manager of employer-appellant’s store at 123 Fifth avenue, Pelham, N. T. On the 22d day of June, 1934, she was overcome by gas escaping from an electric refrigerator. She was attended that night by a doctor who diagnosed her case as one of gas poisoning. Under point I appellant claims that it conclusively appears that the claimant’s condition is not the result of an accidental injury. A question of fact is involved that there is ample, competent medical evidence to sustain the finding of the Industrial Board that there was causal relation between the accident and the disability. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.